Case: 3:18-cr-00186-TMR Doc #: 12 Filed: 05/01/19 Page: 1 of 1 PAGEID #: 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA, CASE NO.: 3:18-cr-186
Plaintiff, (Judge Thomas M. Rose)

)
)
)
)
Vv. )
)
BRIAN HIGGINS, )

)

)

Defendant.

 

DEFENDANT’S VERIFICATION OF NO PASSPORT

 

State of Ohio )
) SS: AFFIDAVIT
County of Montgomery )

|, Brian E. Higgins, Defendant in the above captioned case, hereby verify and
_ swear under the pains and penalty of perjury that | turned my passport in to the State of
Ohio in 2018.

FURTHER AFFIANT SAYETH NAUGHT

 
